     Case 2:21-cv-00131-RWS Document 1 Filed 04/13/21 Page 1 of 6 PageID #: 1




                           N THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

DWAYNE BEALL                                       §
                                                   §
         Plaintiff,                                §
                                                   §
V.                                                 §     Civil Action No. __________________
                                                   §
LIBERTY LIFE ASSURANCE COMPANY                     §
OF BOSTON                                          §
                                                   §
             Defendant.                            §

                                               COMPLAINT

        Plaintiff (“Beall”), for his Complaint against Defendant, would show as follows:

                                    Parties, Jurisdiction and Venue

        1.       Plaintiff is an individual.

        2.       Defendant is a corporation and may be served through its registered agent for

service of process in Texas, CT Corporation System, 350 N. St. Paul St., Dallas, Texas 75201.

        3.       Jurisdiction is proper on the ground of the existence of a federal question under 28

U.S.C. § 1331 based on Plaintiff’s claim under the Employee Retirement Income Security Act,

29 U.S. C. §1001 et seq. (“ERISA”).

        4.       Venue is proper.

                                                 Facts

        5.       Prior to January 3, 2020, Plaintiff was employed by CAE, USA, Inc. and

submitted a claim for long-term disability benefits under the governing long-term disability

insurance policy issued in favor of CAE, USA, Inc. by Defendant (the “LTD Policy”).

        6.       Defendant denied benefits to Plaintiff on June 25, 2020 on the basis of the pre-

existing condition exclusion of the governing policy.

COMPLAINT – Page 1
  Case 2:21-cv-00131-RWS Document 1 Filed 04/13/21 Page 2 of 6 PageID #: 2




       7.      By appeal dated October 31, 2020, Plaintiff appeals the June 25, 2020 denial.

       8.      By denial dated February 22, 2021, Defendant again denied Plaintiff’s claims

while violating 29 CFR 2560.503-1(h)(iv)(3)(iii) and (4) among other violations of 29 CFR

2560.503-1.

       9.      In connection with its disposition of the claim of Plaintiff under the LTD policy,

Defendant engaged in conduct not consistent with its fiduciary duty to Plaintiff under ERISA and

in violation of provisions of ERISA and the claims regulations promulgated pursuant to ERISA,

including Section 1133(2) of ERISA, requiring that a participant whose claim for benefits has been

denied be afforded a reasonable opportunity for a full and fair review by the appropriate named

fiduciary of the decision denying his claim, and one or more of the following requirements of 29

CFR 2560.503-1:

       a.      the requirement of 29 CFR 2560.503-1(b)(3) that the claims procedures do not

contain any provision, and are not administered in a way, that unduly inhibits or hampers the

initiation or processing of claims for benefits,

       b.      the requirement of 29 CFR 2560.503-1(b)(5) that claims procedures contain

administrative provisions or safeguards to insure that any benefit claim determinations are made

in accordance with governing plan documents and that plan provisions have been applied

consistently with respect to similarly situated claimants,

       c.      the requirement of 29 CFR 2560.503-1(b)(7) that all claims and appeals be

adjudicated in a manner designed to insure the independence and impartiality of the persons

involved in making the decision,

       d.      the requirements of 29 CFR 2560.503-1(g)(1)(i)-(iii), (g)(1)(vii)(A)(i)-(iii), and

(g)(1)(C) and (D) as to the content of any adverse benefit determination, including providing the



COMPLAINT – Page 2
  Case 2:21-cv-00131-RWS Document 1 Filed 04/13/21 Page 3 of 6 PageID #: 3




claimant in a manner calculated to be understood by the claimant the specific reason or reasons for

the adverse determination, reference to the specific plan provisions on which the determination is

based, a description of any additional material or information necessary for the claimant to perfect

the claim and an explanation of why such material or information is necessary, a discussion of the

decision, including an explanation of the basis for disagreeing with or not following the views

presented by the claimant to the plan of healthcare professionals treating the claimant and

vocational professionals who evaluated the claimant; the views of medical or vocational expert to

his advice was obtained on behalf of the plan in connection with the claimant’s adverse benefit

determination, without regard to whether the advice was relied upon in making the benefit

determination, and a disability determination regarding the claimant presented by the claimant to

the plan made by the Social Security Administration, an identification of the specific internal rules,

guidelines, protocols, standards or other similar criteria of the plan relied upon in making the

adverse determination, or alternatively, a statement that such rules, guidelines, protocols, standards

or other similar criteria of the plan do not exist,

        e.      the requirement of 29 CFR 2560.503-1(h)(2)(iv) that claims procedures provide for

a review that takes “into account all comments, documents, including information necessary

for a claimant to perfect his claim and an explanation of why such material is necessary, records

and other information submitted by the claimant relating to the claim without regard to whether

such information was submitted or considered in the initial benefit determination,”

        f.      the requirement of 29 CFR- 2560.503-1(h)(3)(ii) that any review does not afford

deference to the initial benefit determination and be conducted by an appropriate named fiduciary

of the plan who is neither the individual who made the adverse benefit determination that was the

subject of the appeal, nor the subordinate of such individual,



COMPLAINT – Page 3
  Case 2:21-cv-00131-RWS Document 1 Filed 04/13/21 Page 4 of 6 PageID #: 4




       g.        the requirement of 29 CFR 2560.503-1(h)(3)(iii) that the appropriate named

fiduciary shall, if any appeal of an adverse benefit determination is based in whole or in part on a

medical judgment, consult with a health care professional with appropriate training and experience

in the field of medicine involved in the medical judgment,

       h.        the requirement of 29 CFR 2560.503-1(h)(3)(iv) that any medical or vocational

experts whose advice was obtained in connection with an adverse benefit determination be

identified without regard to whether the advice was relied upon in making the benefit

determination,

       i.        the requirement of 29 CFR 2560.503-1(h)(3)(v) that any healthcare professional

consultant in connection with any adverse benefit determination be an individual who was not

consulted in connection with the adverse benefit determination that was the subject of the appeal,

nor the subordinate of such individual,

       j.        the requirement of 29 CFR 2560.503-1(h)(4) that any new or additional evidence

considered, relied upon or generated by the plan, insure, or other person making the benefit

determination, or any new or additional rationale, be provided to the claimant sufficiently in

advance to enable the claimant to have a reasonable opportunity to respond prior to the issuance

of any adverse benefit determination on review,

       k.        the requirements of 29 CFR 2560.503-1(j)(1)-(3) as to the manner and content of

any notification of a benefit determination on review, including that notification communicate to

the claimant in a manner calculated to be understood by the claimant the specific reason or reasons

for the adverse determination and reference to the specific plan provisions on which the

determination is based, and

       l.        the requirement of 29 CFR 2560.503-1(j)(6) that any notification of a benefit



COMPLAINT – Page 4
  Case 2:21-cv-00131-RWS Document 1 Filed 04/13/21 Page 5 of 6 PageID #: 5




determination with respect to disability benefits include the following:

       (i)     A discussion of the decision, including an explanation of the basis for
               disagreeing with or not following:

               (A)     The views presented by the claimant to the plan of health care
                       professionals treating the claimant and vocational professionals who
                       evaluated the claimant;

               (B)     The views of medical or vocational experts whose advice was obtained
                       on behalf of the plan in connection with a claimant's adverse benefit
                       determination, without regard to whether the advice was relied upon in
                       making the benefit determination; and
       (ii)    If the adverse benefit determination is based on a medical necessity or
               experimental treatment or similar exclusion or limit, either an explanation of
               the scientific or clinical judgment for the determination, applying the terms of
               the plan to the claimant's medical circumstances, or a statement that such
               explanation will be provided free of change upon request; and
       (iii)   Either the specific internal rules, guidelines, protocols, standards or other similar
               criteria of the plan relied upon in making the adverse determination or,
               alternatively, a statement that such rules, guidelines, protocols, standards or other
               similar criteria of the plan do not exist.


       10.     Based on the terms of the policy, Defendant’s denials of benefits to Plaintiff under

the LTD policy are subject to de novo review and, so reviewed, must be determined to have been

wrong. Alternatively, based on Defendant’s violation of one or more requirements of 29 CFR

2560.503-1, denials of benefits under the policy are subject to de novo review and, so reviewed,

must be determined to have been wrong. Alternatively, based on the application, pursuant to 29

U.S.C. § 1144(b)(2)(A), of Section 1701.062 of the Texas Insurance Codes and Title 28, Part 1,

Chapter 3, Subchapter M, Rules 3.201(c), 3.1202 and 3.1203 of the Texas Administrative Code,

28 Texas Administrative Code 3.201 et seq., Defendant’s denials of benefits to Plaintiff under the

policy are subject to de novo review and, so reviewed, must be determined to have been wrong.

Again, in the alternative, in the event Defendant’s denials are subject to review only for abuse of

discretion, Defendant, to the extent of any such discretion, abused it.

COMPLAINT – Page 5
  Case 2:21-cv-00131-RWS Document 1 Filed 04/13/21 Page 6 of 6 PageID #: 6




                                              Claims

       11.     For his first cause of action, Plaintiff would show that Defendant wrongfully denied

benefits to him under the LTD policy. Defendant is accordingly liable under Section 1132(a)(l)(B)

of ERISA for all benefits due but not paid to Plaintiff under the LTD policy, prejudgment interest

thereon and his attorney’s fees and expenses and costs of court.

                                            Alternative Relief

       12.     In light of Defendant’s violation of one or more requirements of 29 CFR 2560.503-

1, remand of Plaintiff’s claim against Defendant for further administrative review may be

appropriate prior to full adjudication by this Court of Plaintiff’s claim, and Plaintiff accordingly

reserves the right to seek remand.

       WHEREFORE, Plaintiff prays this Court grant his judgment against Defendant for all

appropriate relief.

                                                       Respectfully submitted,


                                                       /s/ Robert E. Goodman, Jr.
                                                       Robert E. Goodman, Jr.
                                                       State Bar No. 08158100
                                                       reg@kilgorelaw.com
                                                       Kilgore & Kilgore, PLLC
                                                       3109 Carlisle Street
                                                       Dallas, Texas 75204
                                                       (214) 379-0823
                                                       (214) 379-0840 (telecopy)

                                                       COUNSEL FOR PLAINTIFF




COMPLAINT – Page 6
